OPALA, J.,
concurring.
T1 Although I concur in the court's judgment and in its opinion, I add a brief explanation of my own to reinforce the correctness of today's analysis for disposition of the time-barred claim. The gravamen of this action by Kinzy (the plaintiff who is suing for himself and as a member of a class) was not the defendant's (System's) breach of its fiduciary duty in administering the trust res but rather its mnon-performance of an ex contractu obligation elaimed to be due the Kinzy class of claimants. The court's application of the five-year time bar that was triggered by the contractual breach's occurrence is hence correct. See, e.g., Massachusetts Bonding & Ins. Co. v. Guthrie Sav. Bank, 85 Okla. 7, 204 P. 299, 301 (1922).